PeR CuRiAM.
The defendants assign as error the admission of certain evidence offered by the plaintiff and the exclusion of certain evidence offered by the defendants. The assignments are not sustained insofar as they relate to the evidence admitted by the court. The evidence appears to have been competent for the purposes for which it was offered.
Insofar as the assignments relate to the evidence which the court excluded, the assignments cannot be sustained for the reason that the record fails to disclose what the witnesses would have testified to if permitted. Hence, error in the exclusion of evidence does not appear. N. C. State Highway Comm. v. Privett, 246 N.C. 501, 99 S.E. 2d 61.
The refusal of the court to set aside the verdict was discretionary and, in the absence of abuse is not subject to review. In the trial and judgment, we find
No error.